DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly filed Abstract, Claim 11, 14, 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Abstract, Claim 11, claim 24, and claim 32 has newly amended claim limitation wherein the second elastomeric body joined to the first elastomeric body by co-vulcanization. There is no support in the specification wherein “….joined…..by covulcanization”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 23, 24-29, 32-37 are rejected under 35 U.S.C. 103 as being unpatentable Wildeman et al. (WO 93/20320), and further in view of Krysiak et al. (US5270091) and Nakamura et al. (US6451469). 
As to claim 11, claims 24-29 corresponds to claim 11, claims 32-37 corresponds to 11, A flexible spacer for double glazing (see e.g. barrier means between glass panes 202, 203 in Fig 3, abstract), the spacer comprising: 
a first elastomeric body(see e.g. butylene rubber body 204 in abstract, Fig 3), and
a second elastomeric body (see e.g. elastic sealing strip with desiccant in line 20-221 in page 18, line 34 in page 19):
wherein the second elastomeric body defines a sector (see e.g. sealing strip 240 defines groove 205 in Fig 3), 

wherein each of the side walls of the spacer first elastomeric body has at least one wave (see e.g. 219 in Fig 3 corresponds to the wave) positioned immediately above an accumulation area of internal sealant (see e.g. 214, 215 in Fig 3 corresponds to the accumulation area, wherein 214 and 215 are paste layer in line 20-25 in page 16) so as to ensure adhesion to glass of a double/triple glazing unit within which the spacer is fitted(see e.g. the paste also aids sealing in line 20-25 in page 16. Glass panes 202/203 in abstract, Fig 3),
wherein the first elastomeric body has at least one recess penetrating within the back of the first elastomeric body so as to allow external sealant to penetrate inside the first elastomeric body, within the at least one recess, and to create a mechanical bond between the first elastomeric body and the external sealant(see e.g. figure 1, the interstices between leg 15 or 16 of profile 5 and the edge of glass pane 2 or 3 will be filled with adhesive filling paste 13 in line 10-20 in page 14 in Fig 1. Accordingly the interstices between 212 in Fig 3 can also be filled with adhesive filling paste),
wherein the desiccant allow a surface of the second elastomeric body to absorb humidity from the double/triple glazing unit into the second compound (see e.g. desiccant 206 in line 5-10 in page 16, Fig 3, desiccant can abstract moisture from the cavity in line 35-37 in page 20).

    PNG
    media_image1.png
    635
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    582
    826
    media_image2.png
    Greyscale

Wildeman et al. does not disclose wherein the first elastomeric body comprises a first compound made of isobutylene isoprene rubber, simple or halogenated, suitably loaded with both reinforcing fillers and inert fillers, which can be cross-linked with sulfur or peroxides,
wherein the first compound is impermeable to moisture,

Wherein the second elastomer body joined to the first elastomeric body by co-vulcanization
wherein the second elastomeric body comprises a second compound made of an elastomer selected from ethylene propylene diene monomer (EPDM) rubber, styrene-butadiene rubber (SBR), butadiene rubber (BRA natural rubber (NR), or vinyl-methyl-silicone (VMQ) rubber.
The second elastomeric body contains desiccant salts mixed with the second compound
Krysiak et al. (US5270091) discloses a flexible spacer for double glazing (see e.g. deformable window spacer strip to separate two panes of glass for a window in abstract) made of isobutylene isoprene rubber, (simple or halogenated) (see e.g. spacer strip formed of polyisobutylene or isobutylene unites with isoprene which corresponds to isobutylene isoprene rubber in line 10-30 in column 2, that can be halogenated in line 25-34 in column 4), suitably loaded with both reinforcing and inert fillers(see e.g. carbon black in line 35-45 in column 1, non-reinforcing filler in line 30-35 in column 5), which can be cross-linked with sulphur or peroxides(see e.g. sulfure cure system in line 35-45 in column 2, organic peroxide in line 25-40 in column 7 & line 1-5 in column 9), wherein the first compound is impermeable to moisture (see e.g. moisture impermeable material in line 1-15 in column 5) to low thermal conductivity (see e.g. it will not absorb as much heat and less likely to soft during summer month during summer months and cause unwanted flow in line 40-50 in column 10).

Krysiak et al. also discloses the spacer comprise deformable sealant matrix wherein the deformable sealant can comprise styrene butadiene polymer (see e.g. line 7-15 in column 12) and desiccant within the deformable sealant matrix. Krysiak et al. discloses the sealant matrix as the facing materials can incorporates moisture absorbing material such as desiccant(see e.g. the preferred strip further comprises desiccant in line 25-35 in column 5),
Krysiak et al. discloses the sealant and spacer strip can be cohesively created by coextruding sealant with spacer strip (see e.g. line 60-64 in column 10). Krysiak et al. discloses the semi interpenetrating network is achieved by coextruding (see e.g. Par. 39-45 in column 3). Vulcanization is equivalent to crosslinking polymer (see e.g. line 28-30 in column 2). The polymer matrix will be sufficiently crosslinked to provide adequate resistance to flow when used in insulated glass window strip system (see e.g. line 55-60 in column 4).  The sealant matrix comprising styrene butadiene polymer and desiccant corresponds second elastomeric body contains desiccant salts mixed with the second compound. 
Both Wildeman et al. and Krysiak et al. are analogous in the field spacer made of butyl rubber for window application, it would have been obvious for a person with ordinary skills in the art to replace the butylene rubber of the first compound in Wildeman et al. with Polyisobutylene elastomer or isobutylene isoprene rubber, simple or halogenated, suitably loaded with both reinforcing and inert fillers, which can be 
It would also have been obvious for person with ordinary skill sin the art to replace the elastic sealing strip with desiccant of Wildeman et al. with the deformable sealant matrix taught comprising styrene butadiene polymer  and desiccant by Krysiak et al. so as to provide desiccant that has all around or better sealing property that is desired to keep the air space within window panes and the fewer joints employed in establishing the seal, the less the risk of failure of the seal at a joint as suggested by Krysiak et al. (see e.g. line 25-30 in column 1, line 10-15 in column 11).
It would also have been obvious for a person with ordinary skills in the art to join the first elastomer spacer main body with the second elastomeric sealant matrix of Wildeman et al. in view of Krysiak et al., by coextrusion to achieve polymer crosslinking bonding or covulcanization as taught by Krysiak et al. in order to achieve an integral parts that has two component strongly bonded together as suggested by Krysiak et al. 
Wildeman et al. in view of Krysiak et al. discloses the sealant matrix comprise styrene butadiene polymer and desiccant, Krysiak et al. discloses alternatively it is preferred to use EPDM rubber polymer matrix for the window strip for an insulated glass (see e.g. line 10-20 in column 2, line 58-62 in column 3), butyl rubber and polyisobutylene (claim 5).
Wildeman et al. in view of Krysiak et al. does not discloses wherein the second elastomeric body (as the sealing materials) that is mixed with desiccant comprises a second compound made of an elastomer selected from ethylene propylene diene monomer (EPDM) rubber, styrene-butadiene rubber (SBR), butadiene rubber (BRA natural rubber (NR), or vinyl-methyl-silicone (VMQ) rubber.
Nakamura et al. discloses the rubber composition for sealing application forming the rubber layer such as isoprene rubber can be vulcanizable or crosslinkable (see e.g. line 25-38 in column 4) with ethylene-propylene-diene rubber (EPDM), styrene-butadine rubber (SBR), butadiene rubber (BR), natural rubber (NR), methyl vinyl silicon rubber (VMQ) to form a tightly seal (See e.g. abstract, line 40-50 in column 4),
Both Wildeman et al. in view of Krysiak et al., and Nakamura et al. are analogous in the field of styrene butadiene polymer based sealant composition, it would have been obvious for a person with ordinary skills in the art to replace or modify the second elastomeric body of Wildeman et al. in view of Krysiak et al. to be ethylene-propylene-diene rubber (EPDM) or styrene-butadine rubber (SBR) or butadiene rubber (BR) or natural rubber (NR) or methyl vinyl silicon rubber (VMQ) as taught by Nakamura et al. because ethylene-propylene-diene rubber (EPDM) or styrene-butadine rubber (SBR) or butadiene rubber (BR) or natural rubber (NR) or methyl vinyl silicon rubber (VMQ) can offer a tight seal that is desired in sealing application as suggested by Nakamura et al.  
In the instant application, the applicant discloses among the various drawbacks there is also the fact that external sealants such as polyurethane, silicone and polysulphide materials are relatively permeable to noble gases such as argon and krypton, therefore over time a gas leak forms, resulting in the loss of thermal polyisobutylene or butyl rubber elastomer has advantages, such as high impermeability to air and other gases, excellent insulating power, low compression set and high flexibility even at low temperatures (see e.g. Par. 61-63). 
Since Wildeman et al. in view of Krysiak et al. and Nakamura et al. also discloses the first elastomeric materials can be isobutylene isoprene rubber, the claim limitation of “wherein the first compound is less permeable to low thermal conductivity inert gas than a poly sulfide sealant” is met. 
As to claim 23.    Wildeman et al. in view of Krysiak et al. discloses the flexible spacer for double glazing of claim 11, wherein each of the side wall of the first elastomeric body has at least two waves positioned immediately above the accumulation area of the internal sealant so as to ensure the adhesion to the glass of the double/triple glazing unit within which the spacer is fitted (see e.g. Fig 3 with respect to the discussion of claim 1).

Claim 14, 31, 39 are rejected under 35 U.S.C. 103 as being unpatentable Wildeman et al. (WO 93/20320), Krysiak et al. (US5270091) and Nakamura et al. (US6451469), and further in view of Brunnhofer et al. (US6989188)
As to claim 14.    Wildeman et al. in view of Krysiak et al. and Nakamura et al. does not explicitly discloses flexible spacer for double glazing of claim 11, wherein thermal conductivity of the spacer is greater than or equal to 0.20 watts per meter-kelvin (W/(m-K)) and less than or equal to 0.40 W/(m-K).

Furthermore Brunnhofer et al. (US6989188) discloses butyl sealing materials such as polyisobutylene is desired to be the materials for spacer for an insulating window unit (see e.g. line 10-15 in column 1), wherein the materials for the spacer is desired to have thermal conductivity of equal to or less than 0.3 W/mK (see e.g. line 28-38 in column 5, claim 1, line 25-45 in column 2).
Both Wildeman et al. in view of Krysiak et al. and Nakamura et al., and Brunnhofer et al. are analogous in the field of spacer for window pan that can use polyisobutylene as sealing materials, it would have been obvious for a person with ordinary skills in the art to modify or replace the polyisobutylene used in Wildeman et al. in view of Krysiak et al. and Nakamura et al. with the polyisobutylene have thermal conductivity of equal to or less than 0.3 W/mK as taught by Brunnhofer et al. because materials with such low thermal conductivity can enable the spacer to have desired thermal property or weathering resistance when it is used in insulative window as suggested by Brunnhofer et al. 

Claim 22, 30, 38 are rejected under 35 U.S.C. 103 as being unpatentable Wildeman et al. (WO 93/20320), Krysiak et al. (US5270091) and Nakamura et al. (US6451469), as evidenced by Hudson et al. (US20110223429)
As to claim 22.    Claim 22 is not claiming the glass pan is filled with inert gas of comprises one or more of argon, krypton, or xenon, but that the first compound is less permeable to inert gas that comprise one or more argon, krypton, or xenon than polysulfide sealant. 
As discussed in instant application, polysulphide materials are relatively permeable to noble gases such as argon and krypton, therefore over time a gas leak forms, resulting in the loss of thermal performance in par. 27. The instant application further discloses polyisobutylene or butyl rubber elastomer has advantages, such as high impermeability to air and other gases, excellent insulating power, low compression set and high flexibility even at low temperatures (see e.g. Par. 61-63). 
Thus it is expected that the polyisobutylene of first compound is less permeable to other gasses such as inert gas of argon, krypton, or xenon. Since Wildeman et al. in view of Krysiak et al. and Nakamura et al. using a same polyisobutylene composition for the spacer as the instant application, the claim limitation is met).
Furthermore, additional reference Hudson et al. is additionally introduced as evidentiary reference to approve that polyisobutylene is impermeable to argon gas (see e.g. Par. 3). 

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. 

REMARKS/ARGUMENTS

Entry of the replaced new abstract is denied due to the new matter that are included in the new abstract. 

Objection to Claim 11
Objection is withdrawn due to applicant’s amendment. 

Rejection Under 35 U.S.C. § 112(a)
Rejection Under 35 U.S.C. § 112(b)
Previous 112 Rejections in the Non-Final Rejection are withdrawn due to applicant’s amendment. 

Co-Vulcanization
Applicant submits that the prior art uses the term “co-vulcanization” in two ways: (1) the joining of separate elastomeric bodies using vulcanization; and (2) formation of a blend of elastomers by vulcanization.
Applicant has amended independent claim 11 to clarify that the claimed spacer comprises a first elastomeric body, and a second elastomeric body joined to the first elastomeric body by co-vulcanization—use (1) of the term “co-vulcanization” discussed above.
Applicant submits that more than one of the cited references (e.g., Krysiak) involves use (2) of the term “co-vulcanization” discussed above—formation of a blend of elastomers by vulcanization, as opposed to joining of separate elastomeric bodies using 
Rejection Under 35 U.S.C. § 103
Applicant submits that neither Krysiak, Wildeman, nor any proper combination of Krysiak and Wildeman discloses, teaches, or suggests, for example, the claimed “a first elastomeric body”, “a second elastomeric body joined to the first elastomeric body by co-vulcanization”. and “wherein the second elastomeric body defines a sector”, or the claimed “wherein the second elastomeric body contains desiccant salts mixed with the second compound so as to allow a surface of the second elastomeric body to absorb humidity from the double/triple glazing unit into the second compound” (emphases added).
Examiner respectfully disagrees:
Krysiak et al. discloses the sealant and spacer strip can be cohesively created by coextruding sealant with spacer strip (see e.g. line 60-64 in column 10). Krysiak et al. discloses the semi interpenetrating network is achieved by coextruding (see e.g. Par. 39-45 in column 3). Vulcanization is equivalent to crosslinking polymer (see e.g. line 28-30 in column 2). The polymer matrix will be sufficiently crosslinked to provide adequate resistance to flow when used in insulated glass window strip system (see e.g. line 55-60 in column 4).  The sealant matrix comprising styrene butadiene polymer and desiccant corresponds second elastomeric body contains desiccant salts mixed with the second compound. 

Furthermore, PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(MPEP 2113). Since the crosslinking bonding is achieved by Krysiak et al, thus the claim limitation joined by co-vulcanization is met. 
For the above reason, the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Puydak et al. (US5073597) discloses butyl rubber that is vulcanized with a second elastomer such as EPDM can produce an improved composition that has improved tensile strength (see e.g. abstract). 
Harvey et al. (US6238755) disclose it has also become a practice to include within the unit a gas other than air, for example an inert gas such as Argon, Xenon, Krypton to improve the level of thermal or acoustic performances required.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONG GUO/           Examiner, Art Unit 1783          

/SAMIR SHAH/           Primary Examiner, Art Unit 1787